JUDGMENT
Tsoucalas, Senior Judge:
The Court having received and reviewed the United States Department of Commerce, International Trade Administration’s (“Commerce”) Final Results of Redetermination Pursuant to Court Remand, STC Corp. v. United States, Court No. 95-09-01181, Slip Op. 97-173 (December 15, 1997) (“Remand Results”), and Commerce having complied with the Court’s Remand, it is hereby
Ordered that the Remand Results are affirmed in their entirety; and it is further
Ordered that this case is dismissed.